At the outset, I wish to convey to the
President my congratulations on his election to lead
this session of the General Assembly. He represents a
country that shares with mine the ideals and principles
that favour peace, culture, human rights, solidarity and
understanding.
I hail the entrance of Tuvalu into our
Organization, and I congratulate the Minister for
Foreign Affairs of Namibia, Mr. Theo-Ben Gurirab, on
the skilful and intelligent manner in which the
important work of the last session of the General
Assembly.
The political events that occurred in the world in
the last decade speeded up changes on the international
scene, ushering in new global structures and processes.
The disappearance of the ideological underpinnings of
the cold war produced profound transformations that
changed the geopolitical foundations that had prevailed
in the twentieth century.
The consolidation of large economic blocs and
the technological revolution have had a palpable
impact on the pace of economic and social change
throughout the world. The free market and the new
technologies have favoured competition and have
generated the transnational expansion of banking and
finance, which has fundamentally changed the way the
world economy works.
In this global context, countries are joining the
trends of globalization from very different levels of
development, and consequently, the opportunities and
the effects of these new processes turn out to be
extremely unequal. Technological, financial and
productive disparities have deepened between the
developing countries and the industrialized nations,
where most of this potential is concentrated.
Notwithstanding the efforts of countries to adapt to and
become integrated into a new international
environment, inequities have grown and social
problems have mushroomed in an environment of
deteriorating international cooperation.
The Millennium Summit, which opened this
session of the General Assembly, proved to be a
historic opportunity to consider in depth the challenges
inherent in the new global trends, which are generating
a new international order, with its risks and its
potential for peace and security, economic growth,
sustainable development and human security. It has
become clear in the light of these realities that no
country can remain on the sidelines or be insulated
from the major global changes, and that all States must
face the great challenge of working together to regulate
the new processes within a universal endeavour to
channel the process of development to secure the
benefits of globalization, while meeting the needs of
the peoples.
Within this context of international responsibility
as a priority, the United Nations has a dominant role to
play, as a universal forum for States to work together
for ideals and objectives common to all peoples and to
stimulate international cooperation for sustainable
development and poverty eradication.
In the new century, the Organization's potential in
world affairs must be fully used. Ecuador trusts in an
effective multilateral system whereby global norms for
the era of globalization are created in a democratic,
participatory and systematic manner. With that
objective, the Summit acknowledged the representative
nature of the United Nations in the fulfilment of its
essential goals, within the framework of the new global
processes and the challenges of the twenty-first
century.
The interdependence of international political and
economic problems becomes significant in this great
task, creating a complex mix of matters to be
considered on the international agenda of this global
institution, the United Nations, which, because of its
legitimacy, has the responsibility for adopting
coordinated policies and implementing guidelines that
ensure the efficiency and timeliness of this
Organization's response to events and phenomena
occurring in the world that directly affect international
security and stability.
I wish to reiterate my congratulations to the
Secretary-General on his valuable contribution to the
work of this Millennium Assembly through the
presentation of his analytical report on the role of the
United Nations in the twenty-first century. His thoughts
are extremely useful in considering the role and the
challenges of the United Nations in the years ahead.
I must also highlight the contribution of the Latin
American countries to the work of the Millennium
18

Assembly through the adoption of the Cartagena
Declaration by the heads of State or Government of the
Rio Group, and the contribution of the South Summit
and the Movement of Non-Aligned Countries, groups
of which Ecuador is a member.
Ecuador shares the view regarding the advantages
and opportunities relating to the United Nations
influencing the management of international public
affairs and cultivating the commitment of all actors to
approach the new global processes and structures from
the perspective of human development.
Globalization and poverty must be tackled with
the priority that their profound consequences for
human development require. The trends of
globalization today appear merely as an economic
process, dehumanized and lacking in social
dimensions. This process concerns itself with free
trade, competition and new information technologies,
without an approach that guarantees that it works for
people and that opportunities for progress and the
benefits of the process will be distributed worldwide,
to all countries.
Ecuador is experiencing one of the most acute
crises of its history. Its effects have had a grave impact
on State institutions and have led to instability in the
process of consolidating democracy. Domestic and
foreign factors combined in recent years have
contributed to aggravating the crisis through
macroeconomic imbalances that have severely battered
the economy and people of Ecuador. In this context of
enormous difficulties, the conditions Ecuador had
negotiated for its foreign debt became extremely
difficult to meet. Those factors, together with the
adjustment measures taken to confront the crisis, have
had a considerable impact on poverty.
This global forum must be aware of the enormous
difficulties imposed on highly indebted poor countries
both by disproportionate external debt servicing and by
the continuing obstacles to their export products, as
well as by the fluctuations in the international financial
system that work against national efforts to create
conditions of economic stability and sustainable
development. In meeting its goal of bringing about a
just and equitable international order, the General
Assembly should find means to reduce the external
debt of developing countries, including heavily
indebted medium-income countries affected by natural
disasters.
Ecuador has made great efforts to find a just and
lasting solution to the problem of the excessive burden
of foreign debt. Last August it took a first step in
renegotiating the Brady debt segment, and it concluded
its negotiations with the Paris Club last week. We trust
that understanding and above all fairness will mark the
continuation of this process so that a definitive solution
may be found for the problem of external debt, which
is crushing developing countries and hindering the
implementation of priority social programmes in the
areas of health, education and employment. The
restraining effect of debt is undoubtedly one of the
main obstacles in the fight to reduce poverty and attain
the goals set in this area by 2015.
It is necessary to have an economic and
institutional order that provides outlets to countries
with small economies, which are the most vulnerable
and likely to be affected by extreme crises.
Ecuador, committed to overall national
development, resolutely supports United Nations
activities implementing financial and technical
cooperation in support of countries' national efforts to
promote sustainable development in order to bring
about a better future for all peoples. The United
Nations Development Programme (UNDP) plays a role
in that task as the main operational tool for the efforts
of the Organization in support of national plans and
priorities to alleviate poverty, contribute to democratic
governance and strengthen national capacities for the
benefit of human development. I appeal to the
international community to ensure that the Millennium
Assembly gives resolute political backing to UNDP as
the central instrument for the overall management of
development in the twenty-first century, and to ensure
that the Programme has the financial strength necessary
to fully enable it to carry out its operational activities.
The situation of international trade also deserves
our priority attention, as it has a direct influence on the
economic and social activities of nations. We call for
the elimination of trade barriers and obstacles, and
demand the application of norms that will make it
possible to carry out trade in an open, predictable and
equitable way. In accordance with our long-standing
tradition of integration, we support the strengthening of
the Andean Community and its increased international
outreach, in particular with regard to its relations with
the Southern Cone Common Market (MERCOSUR),
the European Union, Russia and the Pacific Basin and
19

in the context of negotiations to create a free trade area
of the Americas.
Ecuador shares the international community's
concern over the continued degradation of natural
resources, the threats to the environment and the
inadequate compliance with the commitments made at
the 1992 Earth Summit on sustainable development.
Given its economic, social and environmental
implications, we should insist on the need to give
priority to sustainable development as a cross-cutting
factor in international relations, with regard both to
policies and cooperation. There is an imperative need
to incorporate appropriate environmental technologies
and to develop sustainable production patterns in order
to strengthen national scientific and technological
capabilities. The Government of Ecuador has
incorporated the concept of sustainable development
into its national legislation, promoted the adoption of
policies and action plans in that context and
strengthened its own environmental authority.
The phenomenon of drug trafficking, with its
global effects, is another matter for the international
community, as it respects neither borders nor nations
and poses widespread dangers to society. Drug
trafficking has developed a supranational system in
which no particular nation can be viewed as the root
cause of the problem. It is essential that we recognize
the principle of shared responsibility in coping with the
reality of this phenomenon, and that we take the
necessary international steps to resolve it. Abiding by
this universal commitment, which has already been
recognized in the 1988 Convention against Illegal
Traffic in Narcotic Drugs and Psychotropic Substances,
is fundamental in our fight against this global problem,
one of the challenges confronting humankind.
At the dawn of the twenty-first century, peace,
security and disarmament constitute other priority
challenges that the United Nations will continue to
face. Ecuador advocates the peaceful resolution of
international disputes and condemns the threat and use
of force in relations between States, as we are
convinced that a system of peace and trust among
nations must be based on the peaceful resolution of
disputes and on specific disarmament measures in the
context of the purposes and principles of the Charter of
the United Nations and the norms of international law.
In its pursuit of the goals of peace and security,
the Security Council bears primary responsibility for
the maintenance and restoration of international peace.
Ecuador deems it a priority, in terms of the renewal of
the United Nations, to reform the Council's
composition and methods of work. The Council's
mission makes it vital that we correct the current
imbalances in the Council's composition, improve its
decision-making machinery and lend greater
transparency to its methods of work.
Another challenge for the United Nations
concerns the role and the strengthening of
peacekeeping operations. In recent years humankind
has witnessed the exacerbation of regional conflicts
and the negative consequences of war in various parts
of the globe. It is vital that joint action in the
framework of this world Organization be strengthened,
so that the use of force, when absolutely necessary, can
be applied in strict conformity with Chapter VII of the
Charter. In this way the United Nations will be able to
retain the international credibility it requires as the
legitimate forum for, and agent of, collective action to
promote international peace and security.
One of the pillars of democracy in any society is
strict respect for human rights, the defence and
protection of which are the responsibility not only of
each and every State but also of the international
community. The international community, therefore,
can no longer remain silent or indifferent; it must react,
in a legitimate manner, to the massive violations of the
rights of entire peoples that were perpetrated in the
final years of the past century, which are a source of
shame for humankind. Furthermore, it is totally
unacceptable for one or more States to seek to
represent the international community and to apply,
unilaterally and by force, a non-existent “right to
interference” on the basis of humanitarian
considerations.
In 1998 Ecuador promulgated a national human
rights plan with a broad and democratic perspective.
The plan, which takes an integrated approach to the
human being, was devised and prepared through a
nationwide consultative process, with the full
involvement of civil society and the public authorities.
In this context, the right to development constitutes a
legitimate aspiration that must be appropriately and
decisively spurred forward by the United Nations.
Ecuador, as a country that is acutely vulnerable to
a variety of natural disasters, accords particular
importance to the role of the United Nations system in
20

the prevention, mitigation and reduction of the effects
of such disasters, among them the impact of the El
Niño phenomenon. In the quest to move forward with
research on this phenomenon — which in 1997 and
1998 affected not only the South Pacific region but
other areas of the world as well — the General
Assembly and the Economic and Social Council lent
their support to the establishment of an International
Centre for the Research of the El Niño Phenomenon, in
the city of Guayaqu'l, in Ecuador. I am pleased to
inform the Assembly that my Government, as host
country, has taken the steps necessary to proceed with
the establishment of that Centre in the next few
months, as it is convinced of the scientific contribution
that such a United Nations-sponsored instrument can
make to humankind.
Ecuador reaffirms its commitment to
multilateralism and to the ideals that inspired the
founding of the United Nations. The challenges of the
twenty-first century must be confronted by all
countries jointly and in a spirit of solidarity. The
Member States must see to it that this session of the
Assembly makes a historic contribution to a universal
endeavour to resolve global problems and to strengthen
collective security. The achievements of the United
Nations in this new century will hinge on a
constructive spirit of solidarity on the part of all peace-
loving nations.









